Citation Nr: 0915013	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to degenerative disc disease of the 
lumbar spine.

2.  Entitlement to service connection for hypertension, to 
include as secondary to degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the Veteran filed a notice of 
disagreement with respect to a denial of a claim of 
entitlement to service connection for a depressive disorder 
along with the claims listed above.  However, in a rating 
decision dated in December 2006 the Veteran's claim of 
entitlement to service connection for a depressive disorder 
was granted.  As this represents a complete grant of the 
benefits sought on appeal regarding the issue of entitlement 
to service connection for a depressive disorder, the issue is 
not before the Board for appellate review.


FINDINGS OF FACT

1.  Sleep apnea was first manifested many years after service 
and has not been medically related to service or to any 
service-connected disability.

2.  Hypertension was first manifested many years after 
service and has not been medically related to service or to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in service or as a result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008)

2.  Hypertension was not incurred in service or as a result 
of a service-connected disability, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1112, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all adequately identified, pertinent, 
private treatment records, including those from the 
University of Miami School of Medicine and Hospital, Dr. 
H.D.B., Kendall Regional Medical Center, Dade Medical 
Associates, Dr. J.S., Professional Medical Inc., and Physical 
Therapy Associates.  The appellant was afforded VA medical 
examinations in April 2006 and a supplemental opinion was 
supplied in November 2006.

The Board acknowledges that the Veteran was not afforded a VA 
medical examination regarding whether the Veteran's current 
sleep apnea was due to or related to the Veteran's active 
service.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for any sleep 
apnea.  The Veteran's sleep apnea was not diagnosed until 
more than a decade after separation from active service and 
there is no indication in the Veteran's post-service 
treatment records that the Veteran's current sleep apnea may 
be related to the Veteran's active service.  As such, the 
Board finds it unnecessary to afford the Veteran a VA medical 
examination regarding whether the Veteran's current sleep 
apnea is due to or related to the Veteran's active service.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and a 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, 
specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The 
prior regulation addressed whether a service-connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the Board has reviewed in detail the seven volumes 
of lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service and/or the Veteran's service-connected disabilities.  
See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Sleep Apnea

The Veteran seeks service connection for sleep apnea, to 
include as secondary to degenerative disc disease of the 
lumbar spine.  He contends that his sleep apnea is 
proximately due to or related to his degenerative disc 
disease of the lumbar spine.

The service treatment records do not reveal any complaint, 
diagnosis, or treatment for sleep apnea.  Upon examination at 
separation from service in April 1982 the Veteran was not 
diagnosed with any sleep conditions including sleep apnea.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for sleep apnea until 
August 1993.  The veteran has been diagnosed and treated with 
a CPAP machine for sleep apnea since August 1993.  The 
Veteran's post-service treatment records do not reveal any 
indication that his sleep apnea may be due to or related to 
the Veteran's active service or proximately due to or 
permanently aggravated by the Veteran's degenerative disc 
disease.

In April 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding his claim of entitlement 
to service connection for sleep apnea, to include as 
secondary to degenerative disc disease of the lumbar spine.  
After examination the Veteran was diagnosed with sleep apnea 
and the examiner rendered the opinion that the Veteran's 
sleep apnea was not related to the Veteran's degenerative 
disc disease of the lumbar spine.

In light of the evidence, the Board finds that entitlement to 
service connection for sleep apnea, to include as secondary 
degenerative disc disease of the lumbar spine, is not 
warranted.  The Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for any sleep 
disorders including sleep apnea.  The Veteran's post-service 
medical records do not show the presence of sleep apnea until 
more than 10 years after separation from service.  This is 
significant evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  There is no competent, 
medical evidence indicating that the Veteran's current sleep 
apnea is related to the either the Veteran's active service 
or any of the Veteran's service connected disabilities.  As 
such, the Veteran's claim of entitlement to service 
connection for sleep apnea, to include as secondary to 
degenerative disc disease of the lumbar spine, must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for sleep apnea, to include as secondary to degenerative disc 
disease of the lumbar spine, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Hypertension

The Veteran seeks service connection for hypertension, to 
include as secondary to degenerative disc disease of the 
lumbar spine.  He contends that his hypertension is 
proximately due to his degenerative disc disease of the 
lumbar spine.

The Veteran's service treatment records reveal isolated 
measurements of high blood pressure; however, he was not 
diagnosed with or treated for hypertension in service.  Upon 
examination at separation from service in April 1982 the 
Veteran was not noted to have any cardiovascular condition 
including hypertension.

Post-service treatment records do not reveal any complaint, 
diagnosis, or treatment for hypertension until October 1988.  
At that time the Veteran was provided with a provisional 
diagnosis of rule out hypertension.  A VA treatment note, 
dated in March 1990, it was noted that the Veteran's 
psychological factors affected his physical condition.  In a 
private treatment note, dated in May 1992, he was diagnosed 
with hypertension.  The physician continued to note that the 
Veteran had a diagnosis of rule out prinzmetal's angina 
(vasosporatic) and that it was very likely that the Veteran's 
anxiety was a contributing factor for the Veteran's symptoms.  
The examiner did not associate the Veteran's hypertension to 
the Veteran's anxiety.  In a treatment noted, dated in 
October 1994, Dr. J.S. reported that the Veteran had 
essential hypertension.  The Veteran's post-service treatment 
records do not reveal any indication that the Veteran' 
hypertension may be due to or related to the Veteran's active 
service or proximately due to or permanently aggravated by 
the Veteran's degenerative disc disease.

In April 2006 the Veteran was afforded a VA C&P examination 
regarding his claim of entitlement to service connection for 
hypertension.  After examination, the Veteran was diagnosed 
with essential hypertension.  The examiner opined that the 
Veteran's hypertension was not proximately due to his 
degenerative disc disease.  Subsequently, in an addendum to 
the examination report, dated in November 2006, the examiner 
rendered the opinion that the Veteran's current hypertension 
did not manifest in service and that the Veteran's isolated 
high blood pressure readings in service were not diagnosed as 
hypertension as they were within the normal range.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension is not warranted.  The 
Veteran's service treatment records reveal isolated high 
blood pressure readings; however, he was not diagnosed with 
or treated for hypertension while in service and was not 
noted to have any hypertension upon separation from service.  
The Veteran was first diagnosed with hypertension in May 
1992, more than 10 years after separation from service, and 
has been treated for hypertension with medication ever since.  
The Board notes that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of any 
hypertension until more than 10 years after separation from 
service.  This is significant evidence against the claim.  
After VA examination in April 2006 the examiner opined that 
the Veteran's hypertension was not proximately due to the 
Veteran's degenerative disc disease and in an addendum to the 
examination report, the examiner indicated that the Veteran's 
hypertension did not first manifest in service.  There is no 
indication in the Veteran's post-service medical records that 
the Veteran's current hypertension is due to or related to 
the Veterans' active service or to any service-connected 
disability.  As such, the Veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to degenerative disc disease of the lumbar spine, must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, to include as secondary to degenerative 
disc disease of the lumbar spine, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to degenerative disc disease of the lumbar 
spine, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to degenerative disc disease of the 
lumbar spine, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


